Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 20, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/350,933 filed on 06/17/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 07/27/2022, 05/27/2022, 01/31/2022, 10/27/2021 and 09/21/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Specification Objections
The disclosure is objected to because of the following informalities: under ”related Application” section, the status of U.S Patent Application No. 16/238359 now is patented need to be updated.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 don’t meet the following 3-prong analysis and are not presumed to invoke 35 U.S.C. 112(f). 

Regarding claim 1, the claim calls for a system; however, there is no hardware element found within the claimed system.  As recited in the body of the claim, the claimed system contains “a compute cluster comprising one or more compute nodes”,  “a storage cluster comprising a plurality of storage nodes”, “a master node for distributing data …”, “a receiving module configured to receive …”, “a computation module configured to execute the computation task …””, “ a path querying module is configured to query …” and “an update module configured to send …” The nominal recitation of the system in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101.  It is suggested that the claim be further amended to positively recite at least one hardware embodiment in the body of the claim to make the claim statutory under 35. U.S.C. 101. 
Regarding claims 2-6; Claims 2-7 are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0032324 to Slaughter et al. (hereinafter “Slaughter”) in further view of US 2007/0168581 to Klein et al. (hereafter “Klein”)

As per claim 1, Slaughter discloses a distributed computing system, the system comprising:
 a compute cluster comprising one or more compute nodes (FIGs. 1-2; paragraphs 0005-0006 and 0012-0013: a cluster including nodes 104A-C);
a storage cluster comprising a plurality of storage nodes (FIGs. 1-2; paragraphs 0005-0006 and 0012-0013: a cluster including storage devices 108-112); and
a master node for distributing data among the storage nodes (paragraphs 0013, 0095 and 0097: “Because the highly available database maintains one consistent copy of data even in the presence of a failure, each node that queries the highly available database will get the same mapping. The highly available database may also be used to store permission data to control access to virtual devices. Because the highly available database maintains one consistent copy of permission data even in the presence of a failure, each node that queries the database will get the same permission data.” [Wingdings font/0xE0] highly available database);
wherein a respective storage node comprises:
a receiving module configured to receive, from a compute node, computation instruction associated with a computation task (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] a requesting node);
a computation module configured to execute the computation task and send a computation result to the compute node (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] performing the data request on a storage device [Wingdings font/0xE0] returning results to the requesting node). 
Slaughter does not explicitly disclose a path-querying module, wherein in response to determining that executing the computation task updates data locally stored on the storage node, the path-querying module is configured to query the master node to identify other storage nodes in the storage cluster that store replicas of the locally stored data; and an update module configured to send the updated data to the identified other storage nodes.
Klein further discloses a path-querying module (FIGs. 2 and 5A-B; paragraphs 0018 and 0023: a storage management software), wherein in response to determining that executing the computation task updates data locally stored on the storage node (FIGs. 2 and 5A-5B; paragraphs 0018 and 0023: “The storage management software 60a, 60b may maintain information on copy relationships between primary volumes 6 in the primary storage 8 and secondary volumes 22 in the secondary storage 24, i.e., volume pairs, such that any updates to a primary volume 6 in a relationship is copied over to the corresponding secondary volume 22 in the relationship so that the secondary volume 22 in the relationship maintains a mirror copy of the associated primary volume 6.”), the path-querying module is configured to query the master node to identify other storage nodes in the storage cluster that store replicas of the locally stored data (FIGs. 5A-5B; paragraphs 0018 and 0023: block 200-208: “the storage management software 60a, 60b processing the request determines (at block 202) from a plurality of primary clusters 10a, 10b an owner primary cluster for the primary storage location 6. The owner primary cluster 10a, 10b may be determined by processing the identifier number for the primary volume 6 because the number may map to or be derived from the owner primary cluster 10a, 10b.”); and
an update module configured to send the updated data to the identified other storage nodes (FIGs. 5A-5B; paragraphs 0013 and 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ambach into Slaughter’s teaching because it would provide for the purpose of selecting a path comprising ports on primary and secondary clusters to use to transmit data at a primary volume to a secondary volume (Klein, paragraph 0009).

As per claim 2, Slaughter discloses wherein the master node comprises:
a receiving module configured to receive, from the compute node, compute context associated with to-be-written data (paragraphs 0013, 0065 and 0097).
Klein further discloses a data-path generation module configured to generate data-placement paths based on the compute context (paragraphs 0026 and 0038); and
a transmitting module configured to provide the data-placement paths to the compute node (paragraphs 0026 and 0038) to allow the compute node to write the to-be-written data to one or more storage nodes based on the data-placement paths (FIGs. 5A-5B; paragraphs 0013 and 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ambach into Slaughter’s teaching because it would provide for the purpose of selecting a path comprising ports on primary and secondary clusters to use to transmit data at a primary volume to a secondary volume (Klein, paragraph 0009).

As per claim 8, Slaughter discloses a computer-implemented method for offloading computation tasks from ac compute cluster comprising one or more compute nodes (FIGs. 1-2; paragraphs 0005-0006 and 0012-0013: a cluster including nodes 104A-C) to a storage cluster comprising a plurality of storage nodes in a distributed computing system (FIGs. 1-2; paragraphs 0005-0006 and 0012-0013: a cluster including storage devices 108-112), the method comprising: 
receiving, by a storage node from a compute node, computation instruction associated with a computation task (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] a requesting node); 
executing, by the storage node, the computation task (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] performing the data request on a storage device [Wingdings font/0xE0] returning results to the requesting node); 
sending a computation result to the compute node (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] performing the data request on a storage device [Wingdings font/0xE0] returning results to the requesting node).
Slaughter does not explicitly disclose in response to determining that executing the computation task updates data locally stored on the storage node, querying a master node in the distributed computing system to identify other storage nodes in the storage cluster that store replicas of the data; and sending the updated data to the identified other storage nodes. 
Klein further discloses in response to determining that executing the computation task updates data locally stored on the storage node (FIGs. 2 and 5A-5B; paragraphs 0018 and 0023: “The storage management software 60a, 60b may maintain information on copy relationships between primary volumes 6 in the primary storage 8 and secondary volumes 22 in the secondary storage 24, i.e., volume pairs, such that any updates to a primary volume 6 in a relationship is copied over to the corresponding secondary volume 22 in the relationship so that the secondary volume 22 in the relationship maintains a mirror copy of the associated primary volume 6.”), querying a master node in the distributed computing system to identify other storage nodes in the storage cluster that store replicas of the data (FIGs. 5A-5B; paragraphs 0018 and 0023: block 200-208: “the storage management software 60a, 60b processing the request determines (at block 202) from a plurality of primary clusters 10a, 10b an owner primary cluster for the primary storage location 6. The owner primary cluster 10a, 10b may be determined by processing the identifier number for the primary volume 6 because the number may map to or be derived from the owner primary cluster 10a, 10b.”); and 
sending the updated data to the identified other storage nodes (FIGs. 5A-5B; paragraphs 0013 and 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ambach into Slaughter’s teaching because it would provide for the purpose of selecting a path comprising ports on primary and secondary clusters to use to transmit data at a primary volume to a secondary volume (Klein, paragraph 0009).

As per claim 9, Slaughter discloses receiving, by the master node from the compute node, compute context associated with to-be-written data (paragraphs 0013, 0065 and 0097).
Klein further discloses generating data-placement paths based on the compute context (paragraphs 0026 and 0038); and 
providing the data-placement paths to the compute node to allow the compute node (paragraphs 0026 and 0038) to write the to-be-written data to one or more storage nodes based on the data-placement paths (FIGs. 5A-5B; paragraphs 0013 and 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ambach into Slaughter’s teaching because it would provide for the purpose of selecting a path comprising ports on primary and secondary clusters to use to transmit data at a primary volume to a secondary volume (Klein, paragraph 0009).

As per claim 15, Slaughter does not explicitly disclose a non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for offloading computation tasks from a compute cluster comprising one or more compute nodes (FIGs. 1-2; paragraphs 0005-0006 and 0012-0013: a cluster including nodes 104A-C) to a storage cluster comprising a plurality of storage nodes in a distributed computing system (FIGs. 1-2; paragraphs 0005-0006 and 0012-0013: a cluster including storage devices 108-112), the method comprising: 
receiving, by a storage node from a compute node, computation instruction associated with a computation task (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] performing the data request on a storage device [Wingdings font/0xE0] returning results to the requesting node); 
executing, by the storage node, the computation task (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] performing the data request on a storage device [Wingdings font/0xE0] returning results to the requesting node); 
sending a computation result to the compute node (FIGs. 3 and 6A-B; paragraphs 0075-0078: “If the destination device is physically connected to the requesting node, then in step 620 the netdisk driver performs the data access request on the storage device. Alternatively, if the storage device is not physically connected to the requesting node, then in step 620 the netdisk driver detects a node to which to convey the data access request. In one embodiment, the netdisk driver stores mapping information identifying a primary and secondary node for each storage device. In one particular embodiment, the netdisk driver selects the primary or secondary node based upon membership data and/or previous unsuccessful data access requests”) [Wingdings font/0xE0] performing the data request on a storage device [Wingdings font/0xE0] returning results to the requesting node).
Slaughter does not explicitly disclose response to determining that executing the computation task updates data locally stored on the storage node, querying a master node in the distributed computing system to identify other storage nodes in the storage cluster that store replicas of the data; and sending the updated data to the identified other storage nodes.
Klein further discloses in response to determining that executing the computation task updates data locally stored on the storage node (FIGs. 2 and 5A-5B; paragraphs 0018 and 0023: “The storage management software 60a, 60b may maintain information on copy relationships between primary volumes 6 in the primary storage 8 and secondary volumes 22 in the secondary storage 24, i.e., volume pairs, such that any updates to a primary volume 6 in a relationship is copied over to the corresponding secondary volume 22 in the relationship so that the secondary volume 22 in the relationship maintains a mirror copy of the associated primary volume 6.”), querying a master node in the distributed computing system to identify other storage nodes in the storage cluster that store replicas of the data (FIGs. 5A-5B; paragraphs 0018 and 0023: block 200-208: “the storage management software 60a, 60b processing the request determines (at block 202) from a plurality of primary clusters 10a, 10b an owner primary cluster for the primary storage location 6. The owner primary cluster 10a, 10b may be determined by processing the identifier number for the primary volume 6 because the number may map to or be derived from the owner primary cluster 10a, 10b.”); and 
sending the updated data to the identified other storage nodes (FIGs. 5A-5B; paragraphs 0013 and 0018).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ambach into Slaughter’s teaching because it would provide for the purpose of selecting a path comprising ports on primary and secondary clusters to use to transmit data at a primary volume to a secondary volume (Klein, paragraph 0009).

As per claim 16, it is medium claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 9.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in further view of Klein, as applied to claims 2, 9 and 16, and further in view of US 2015/0234845 to Moore et al. (hereafter “Moore”).

As per claim 3, Slaughter does not explicitly disclose a computation-task-partitioning module configured to partition the computation task into a number of sub-tasks based on the data-placement paths, wherein the computation task is partitioned in such a way that a respective sub- task only requires data stored on a single storage node; and a distribution module configured to send the respective sub-task to the corresponding single storage node to allow the single storage node to execute the respective sub-task. 
Moor further discloses a computation-task-partitioning module configured to partition the computation task into a number of sub-tasks based on the data-placement paths (paragraphs 0003, 0021-0023, 0032, 0049 and 0051: “When a client computing device needs to write data or read data, the client computing device can first receive the partition table; hash the file path (or folder path, also referred to herein as "file path") for the location corresponding to the file or folder to be written or read; identify from the received partition table which name node to transmit a file request to; and transmit the file request to the identified name node. In various embodiments, identification and/or transmission of the file requests occurs at a protocol layer (e.g., a protocol layer employed by the LSDS service)” and “In some embodiments, the namespace assigned to name nodes may be further partitioned into multiple subpartitions (also referred to as "buckets"). Each subpartition may be stored as a separate file system (e.g., HDFS file), e.g., at a redundant shared storage system.”), wherein the computation task is partitioned in such a way that a respective sub-task only requires data stored on a single storage node (paragraphs 0003, 0021-0023, 0032, 0049 and 0051); and 
a distribution module configured to send the respective sub-task to the corresponding single storage node to allow the single storage node to execute the respective sub-task (paragraphs 0003, 0021-0023, 0032, 0049 and 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Moore into Slaughter’s teaching and Klein’s teaching because it would provide for the purpose of when a client computing device needs to write data or read data, the client computing device can first receive the partition table; hash the file path (or folder path, also referred to herein as "file path") for the location corresponding to the file or folder to be written or read; identify from the received partition table which name node to transmit a file request to; and transmit the file request to the identified name node. In various embodiments, identification and/or transmission of the file requests occurs at a protocol layer (e.g., a protocol layer employed by the LSDS service) (Moore, paragraph 0021).

As per claim 10, Slaughter does not explicitly disclose partitioning, by the compute node, the computation task into a number of sub-tasks based on the data-placement paths, wherein the computation task is partitioned in such a way that a respective sub-task only requires data stored on a single storage node; and sending the respective sub-task to the corresponding single storage node to allow the single storage node to execute the respective sub-task. 
Moore further discloses partitioning, by the compute node, the computation task into a number of sub-tasks based on the data-placement paths (paragraphs 0003, 0021-0023, 0032, 0049 and 0051: “When a client computing device needs to write data or read data, the client computing device can first receive the partition table; hash the file path (or folder path, also referred to herein as "file path") for the location corresponding to the file or folder to be written or read; identify from the received partition table which name node to transmit a file request to; and transmit the file request to the identified name node. In various embodiments, identification and/or transmission of the file requests occurs at a protocol layer (e.g., a protocol layer employed by the LSDS service)” and “In some embodiments, the namespace assigned to name nodes may be further partitioned into multiple subpartitions (also referred to as "buckets"). Each subpartition may be stored as a separate file system (e.g., HDFS file), e.g., at a redundant shared storage system.”), wherein the computation task is partitioned in such a way that a respective sub-task only requires data stored on a single storage node (paragraphs 0003, 0021-0023, 0032, 0049 and 0051); and 
sending the respective sub-task to the corresponding single storage node to allow the single storage node to execute the respective sub-task (paragraphs 0003, 0021-0023, 0032, 0049 and 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Moore into Slaughter’s teaching and Klein’s teaching because it would provide for the purpose of when a client computing device needs to write data or read data, the client computing device can first receive the partition table; hash the file path (or folder path, also referred to herein as "file path") for the location corresponding to the file or folder to be written or read; identify from the received partition table which name node to transmit a file request to; and transmit the file request to the identified name node. In various embodiments, identification and/or transmission of the file requests occurs at a protocol layer (e.g., a protocol layer employed by the LSDS service) (Moore, paragraph 0021).

As per claim 17, it is medium claim, which recite(s) the same limitations as those of claim 10. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 10.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Klein and Moore, as applied to claims 3, 10 and 17, and in further view of US 2017/0109199 to Chen.

As per claim 4, Slaughter does not explicitly disclose wherein the compute node further comprises a result-gathering module configured to receive computation results from multiple storage nodes executing the sub-tasks to generate a combined result.
Chen further discloses wherein the compute node further comprises a result-gathering module configured to receive computation results from multiple storage nodes executing the sub-tasks to generate a combined result (paragraph 0002: “The worker nodes may process the sub -jobs in parallel and may pass the results back to the master node. During the "reduce" phase, the master node may collect the results of the sub-jobs and combine the results by performing a summary operation to form the output for the job request).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chen into Slaughter’s teaching, Klein’s teaching and Moore’s teaching because it would provide for the purpose of the worker nodes may process the sub -jobs in parallel and may pass the results back to the master node. During the "reduce" phase, the master node may collect the results of the sub-jobs and combine the results by performing a summary operation to form the output for the job request. MapReduce is useful in a wide range of applications, including distributed pattern-based searching, distributed sorting, web link-graph reversal, machine learning, and statistical machine translation (Chen, paragraph 0002).

As per claim 11, Slaughter does not explicitly disclose receiving, by the compute node, computation results from multiple storage nodes executing the sub-tasks to generate a combined result. 
Chen further discloses receiving, by the compute node, computation results from multiple storage nodes executing the sub-tasks to generate a combined result (paragraph 0002: “The worker nodes may process the sub -jobs in parallel and may pass the results back to the master node. During the "reduce" phase, the master node may collect the results of the sub-jobs and combine the results by performing a summary operation to form the output for the job request).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Chen into Slaughter’s teaching, Klein’s teaching and Moore’s teaching because it would provide for the purpose of the worker nodes may process the sub -jobs in parallel and may pass the results back to the master node. During the "reduce" phase, the master node may collect the results of the sub-jobs and combine the results by performing a summary operation to form the output for the job request. MapReduce is useful in a wide range of applications, including distributed pattern-based searching, distributed sorting, web link-graph reversal, machine learning, and statistical machine translation (Chen, paragraph 0002).

As per claim 18, it is medium claim, which recite(s) the same limitations as those of claim 11. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 11.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Klein, Chandrasekaran, as applied to claims 2, 9 and 116, and in further view of US 2005/0177672 to Rao.

As per claim 5, Slaughter does not explicitly disclose wherein the master node is configured to store the compute context as part of metadata of the to-be- written data.
Rao further discloses wherein the master node is configured to store the compute context as part of metadata of the to-be- written data (paragraphs 0039 and 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Rao into Slaughter’s teaching, Ambach’s teaching and Chandrasekaran’s teaching because it would provide for the purpose of Since metadata structure 400 is stored within data storage 230, which is a non-volatile storage, in the event of a system power failure, the storage system may use the metadata within metadata storage 230 to reconstruct the cache descriptors in metadata storage 220 and initiate any de-staging operations required upon power-up. In addition, as will be described further below, in one embodiment, the cache descriptor table may be updated when a data block is allocated and after data is written to the newly allocated data block (Rao, paragraph 0035).

As per claim 12, it is method claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 12 is rejected for the same reasons as set forth in the rejection of claim 5.

As per claim 19, it is medium claim, which recite(s) the same limitations as those of claim 12. Accordingly, claim 19 is rejected for the same reasons as set forth in the rejection of claim 12.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Klein, Chandrasekaran and Rao, as applied to claims 5, 12 and 20, and in further view of US 2007/0061542 to Uppala.

As per claim 6, Slaughter does not explicitly disclose in response to determining that executing the computation task updates the locally stored data, send a data-update notification to the master node to allow the master node to update the corresponding metadata.
Uppala further discloses in response to determining that executing the computation task updates the locally stored data (paragraph 0036), send a data-update notification to the master node to allow the master node to update the corresponding metadata (paragraph 0036). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Uppala into Slaughter’s teaching, Ambach’s teaching, Chandrasekaran’s teaching and Rao’s teaching because it would provide for the purpose of notifying metadata services to update or commit metadata relating to a specific transaction (Uppala, paragraph 0036).

As per claim 13, it is method claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 13 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 20, it is medium claim, which recite(s) the same limitations as those of claim 13. Accordingly, claim 20 is rejected for the same reasons as set forth in the rejection of claim 13.
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slaughter in view of Klein, as applied to claims 1 and 8, and in further view of US 2016/0234297 to Ambach et al. (hereafter “Ambach”).

As per claim 7, Slaughter does not explicitly disclose wherein the compute node comprises a first processor having a first processing speed, and wherein the storage node comprises a second processor having a second processing speed that is slower than the first processing speed.
Ambach further discloses wherein the compute node comprises a first processor having a first processing speed (FIGs. 1 and 5; paragraphs 0026 and 0038), and wherein the storage node comprises a second processor having a second processing speed that is slower than the first processing speed (FIGs. 1 and 5; paragraphs 0026 and 0038). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Ambach into Slaughter’s teaching and Klein’s teaching because it would provide for the purpose of determining an I/O request limit for each node (or at least a second node) of the clustered storage system. In response to the determining of the I/O request limits for the clustered storage system and each node, the clustered storage system may grant the client various quantities of I/O requests for the client to transmit to each of the nodes, as further described below (Ambach, paragraph 0021).

As per claim 14, it is method claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 7.


Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
US 2019/0004944 to Widder
[0030] Host 220 may include command generation circuitry 222, address translation table copy 224, logical address circuitry 226, and physical address generation circuitry 228. In one embodiment, command generation circuitry 222 may include the software and/or hardware configured to generate a command for transmission by host 220 to storage system 204. Alternatively, the memory system may send the table to the host 220 unprompted. As discussed in more detail below, storage system 204 may send a copy of the logical-to-physical address translation table, which may be stored in address translation table copy 224. In one implementation, the storage system 204 may send the copy of the logical-to-physical address translation table in response to a request from the host 220. As one example, the host 220 may periodically send a command to the storage system 204, with the command indicative to the storage system 204 to send the copy of the logical-to-physical address translation table to the host 220. In another implementation, the storage system 204 may send the copy of the logical-to-physical address translation table in response to an internal decision by the storage system 204 to send the copy. As one example, the storage system 204 may include a clock to measure time or other type of measurement metric (such as a number of memory cycles). Alternatively, the host may provide timestamps or a clock signal used to measure time, and this may be used to measure a time-to-live for each segment of the translation table. In response to the storage system 204 determining that the time (as measured by the clock since the previous transmission of the copy to the host) or that the number of cycles (as measured by counting the number of memory cycles since the previous transmission of the copy to the host) has exceeded a threshold, the storage system 204 may send a current copy of the logical-to-physical address translation table to the host 220.

US 2013/0144836 to Adzic
[0080] Subscriber memory 362 may store information about subscribers that subscribe to a URI update service with URI updates publisher server 160. For example, subscriber memory 321 may store information (e.g., a network address and/or port number) associated with particular URI collection servers 150 (e.g., a bookmark server, a search history server, a mail server, etc.). In another example, if content server 140 includes documents which include many URIs, content server 140 may also subscribe to URI updates publisher server 160. For example, content server 140 may store news articles that include links to other news articles. News article documents may be associated with URIs that change often. Therefore, if content server 140 subscribes to URI updates publisher server 160, content server 140 may benefit by keeping URIs, included in documents hosted by content server 140, current. URI updates publisher server 160 may charge a subscription fee for the URI updates subscription service. In yet another example, client device 110 may subscribe to URI updates publisher server 160.

US 2013/0325419 to Al-Shaikh
[0033] Accordingly, with the present invention, a new domain decomposition strategy is provided so that the work load assigned on a processor is proportional to its performance. As illustrated in FIG. 2, the slower initial generation processor sub-cluster G-1 is assigned by grid partitioning according to the present invention a smaller workload volume V-1 from the reservoir grid model M that the workload volume V-2 assigned to the intermediate generation processor sub-cluster G-2. The workload volumes V-1 and V-2 are each in turn smaller than the workload volume V-3 assigned to the newer generation processor sub-cluster G-3. The present invention thus permits a good load balance of the computational workload, and thus improved computational efficiency. The present invention uses relative hardware performance of the heterogeneous pool P of processors to select an optimal subset of processors.

[0036] The present invention resolves several limitations compared to the conventional current use of HPC. First, the present invention resolves the problem of clusters' fragmentation, which is caused by the leftover nodes that are kept unutilized when using one sub-cluster, since these unutilized nodes cannot be moved to another sub-cluster due to the physical isolation between clusters. Second, the present invention allows simulating larger models, as opposed to partitioned simulations between sub-clusters. Third, with modifying the simulator, the present invention adapts to the underlying heterogeneous computer grid environment and adjusts its load distribution between nodes based on the different CPU generations (i.e., slower CPU's are assigned fewer tasks during process runtime). Fourth, the submission script provides a mechanism to make a good selection of the pool of processors for simulation. The submission script can easily adapt any needed change. Hardware performance weighted domain decomposition according to the present invention gives a good load balance in computational load among processors.

Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193